DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Ex Parte Quayle) is in response to the amendments and remarks filed on 04/30/2021. Claims 1-16 are as originally filed and are now allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence is the initialed copy of the IDS.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The subject matters, “Develop a convolution encoded symbol”, “map the symbol to m chips of the frame” and “map the symbol to (m ÷ n) chips of the frame” in figure 4 are not disclosed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 

Response to Amendment
The following actions have been taken in response to the amendments and remarks filed on 04/30/2021.
The remark by the examiner regarding the list of prior art in the specification indicated in the non-final office action mailed on 02/04/2021 is resolved by filing the IDS on 06/23/2021.
The improper incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication indicated in the non-final office action mailed on 02/04/2021 is resolved by the amendment to the specification received on 04/30/2021.
Applicant’s remarks overcome the rejection to claims 1-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement indicated in the non-final office mailed on 02/04/2021.
Examiner raised a question, “[I]it has been disclosed in par. [0027] that the bypassing the convolutional encoder and by passing the K3-Reference and the K7-Reference a 436 Mbps is achieved. What do you mean by passing the encoder 16?” in the non-final office 

Examiner’s Remark
The reference cited by the Applicant, “IEEE Standard for Low-Rate Wireless Network” discloses the mapping of the convolutionally encoded data into pulses. However, the publication date of the non-patent litrature is 2020 late than the effective filing date of the instant application.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The minor informalities indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633